March 2, 1937. The opinion of the Court was delivered by
This cause was brought under the Federal Employers' Liability Act (45 U.S.C.A., § 41 et seq.) for the recovery of damages for the suffering and death of Vernon Baldwin, a locomotive engineer, who at the time of his death was operating a passenger train for the defendant in interstate commerce, from Fayetteville, N.C., to Sumter, S.C. via Bennettsville, S.C. The engineer met his death when the train on which he was working ran into an open switch and was derailed, one mile and a half north of Bennettsville on December 2, 1933. The trial in the Circuit Court resulted in a verdict for the plaintiff. Appeal was taken to this Court upon exceptions assigning error to the trial Judge because of his refusal to direct a verdict in favor of the defendant.
An action was also brought against the defendant for the recovery of damages for the death of A.A. Wells, who was the fireman on this train, and who was killed in the same wreck. Rena Johnston, as Administratrix of the Estate ofA.A. Wells, deceased, v. Atlantic Coast Line Railroad Company(S.C.), 183 S.C. 126, 190 S.E., 459. *Page 68 
Both cases involve the same testimony, present the same legal issues, and were argued together by agreement in the Supreme Court. The case at bar is controlled by the decision just filed in Rena Johnston, as Administratrix of the Estate of A.A. Wells, deceased, v. Atlantic Coast LineRailroad Company.
Upon the authority of that case, the judgment of the Circuit Court in this case is reversed, and the cause remanded for entry of judgment in favor of the defendant under Rule 27.
MR. CHIEF JUSTICE STABLER and MR. JUSTICE BONHAM concur.
MR. JUSTICE CARTER dissents.
MR. JUSTICE BAKER did not participate.